Matter of Only Props., LLC v Sylvia Wald & Po Kim Art Gallery (2022 NY Slip Op 05604)





Matter of Only Props., LLC v Sylvia Wald & Po Kim Art Gallery


2022 NY Slip Op 05604


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, Shulman, JJ. 


Index No. 150805/19 Appeal No. 16374 Case No. 2022-00777 

[*1]In the Matter of Only Properties, LLC, Petitioner-Appellant,
vThe Sylvia Wald & Po Kim Art Gallery, Respondent-Respondent, CGM-LLNR LLC, Respondent.


Peluso & Touger, LLP, New York (Nicole M. Waknine of counsel), for appellant.
Cozen O'Connor, New York (Amanda L. Nelson of counsel), for respondent.

Order, Supreme Court, New York County (Alexander Tisch, J.), entered on or about September 28, 2021, which, upon granting petitioner's motion for reimbursement of attorneys' fees and professional fees, referred the matter to a Judicial Hearing Officer or Special Referee to hear and report on the issues in accordance with the parties' second amendment to a license agreement, unanimously affirmed, with costs.
Petitioner contends that the court improperly referred the matter to a Special Referee/JHO because the second amendment to the license agreement did not mandate it. Paragraph 5 of the second amendment, however, provides that the issue of legal and expert fees was to be referred to a Special Referee/JHO to hear and report. The parties are bound by Paragraph 5, and the court properly referred the matter (see Schutty v
Speiser Krause P.C., 86 AD3d 523, 523 [1st Dept 2011]).
We have considered petitioner's remaining contentions and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022